Citation Nr: 1002405	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-30 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 23, 2003 
for the grant of service connection for multiple myeloma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk

INTRODUCTION

The Veteran had active duty from January 1960 to August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in November 2009.  A transcript 
of the hearing is in the claims folder.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for multiple myeloma in an August 2000 rating decision.  The 
Veteran did not appeal this decision.

2.  There has been no claim of error in the August 2000 
rating decision.  It was held that the disorder was not 
related to service and was not shown within 1 year of 
separation.

3.  The next time the Veteran submitted an application to 
reopen the claim for service connection for multiple myeloma 
was on June 26, 2003.  New and material evidence was received 
that related the onset of the multiple myeloma to exposures 
during service.

4.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for multiple 
myeloma between August 2000 and June 2003.  




CONCLUSION OF LAW

The criteria for an effective date earlier than June 26, 
2003, for the award of service connection for multiple 
myeloma have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

In this case the Veteran was provided with VCAA notification 
letters in August 2003 prior to the initial adjudication of 
his claim and another letter in September 2007.  These 
letters provided all the notification required by Pelegrini 
and Dingess.  Accordingly, the Board concludes that the duty 
to notify has been met.

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was not provided with a VA medical examination 
but a compensation and pension doctor did review his case and 
develop an opinion based on the information in the case.  

Finally, the transcript of the Veteran's Travel Board hearing 
before the undersigned Veterans Law Judge has been associated 
with the file

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on his appeal. 



II.  Analysis

The Veteran contends that he is entitled to an effective date 
prior to June 26, 2003 for the grant of service connection 
for multiple myeloma.  He believes that the grant of service 
connection should be effective from March 2000, which is when 
he submitted a prior claim for service connection.  

In general, the effective date of a grant of service 
connection is the day after separation from service if the 
application is made within 1 year of service separation, 
otherwise the date of the receipt of the claim or the date 
the entitlement arose, whichever is later.  38 C.F.R. § 
3.400.  The effective date of a claim received after a final 
disallowance is the date of receipt of the new claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(q)(1)(ii).

The Veteran was denied entitlement to service connection in 
the August 2000 rating decision.  It was held that multiple 
myeloma were not shown in service or within the first year 
following separation from service.  The next communication 
from the Veteran was received June 26, 2003.  Therefore, as 
the Veteran did not submit a timely notice of disagreement, 
the August 2000 rating decision is final, and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

The Veteran's June 26, 2003 communication was considered an 
application to reopen the claim for service connection.  It 
was following this submission that VA reopened the claim and 
awarded service connection for multiple myeloma and assigned 
an effective date of June 26, 2003.  It is noted that new and 
material evidence was received that provided a basis to grant 
service connection.

In this case, there is no basis to grant an effective date 
prior to June 26, 2003, for the award of service connection 
for multiple myeloma.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(r) (effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later"); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a 
claim to reopen is successful and the benefit sought is 
awarded upon readjudication, the effective date is the date 
of the claim to reopen"); Sears v. Principi, 16 Vet. App. 
244, 248 ("The Court thus holds that the effective-date 
statute, 38 U.S.C.A. § 5110(a), is clear on its face with 
respect to granting an effective date for an award of VA 
periodic monetary benefits no earlier than the date that the 
claim for reopening was filed").

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).

The Court has held that once a rating decision which 
establishes an effective date becomes final, the only way 
that such a decision can be revised is if it contains clear 
and unmistakable error.  The Court notes that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 
296, 299-300 (2006).

The Board has thoroughly reviewed the evidence of record 
between August 2000 and June 2003 to see if the Veteran filed 
a claim, an informal claim, or expressed a written intent to 
file a claim for service connection for multiple myeloma and 
finds nothing in the record to support such a finding.  See 
38 C.F.R. §§ 3.1(p), 3.155 (2008).  During that time period 
the Veteran submitted no evidence.  Therefore, the claim was 
final after the August 2000 decision and the June 26, 2003 
communication was an application to reopen and not a 
continuation of the previous claim.  There has been no claim 
of error in the August 2000 rating.

For these reasons, there is no legal basis for an earlier 
effective date for the grant of service connection.  
Accordingly, the claim on the basis set out above, is denied.



ORDER

An effective date earlier than June 26, 2003 for the award of 
service connection for multiple myeloma is denied.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


